540 So. 2d 785 (1989)
Ex parte Richard Lyle TERRY.
(Re Richard Lyle Terry v. State).
87-1470.
Supreme Court of Alabama.
March 3, 1989.
Donald E. Holt and Lindsey Mussleman Davis, Florence, for petitioner.
Don Siegelman, Atty. Gen., for respondent.
PER CURIAM.
Our denial of the writ of certiorari in this case should not be taken as an expression of approval regarding the reasoning in the *786 Court of Criminal Appeals opinion. 540 So. 2d 782.
WRIT DENIED.
HORNSBY, C.J., and MADDOX, ALMON, ADAMS and STEAGALL, JJ., concur.